United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-2425
                      ___________________________

                           United States of America

                      lllllllllllllllllllllPlaintiff - Appellee

                                         v.

                                 Elisardo Meza

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                          Submitted: March 6, 2019
                           Filed: March 11, 2019
                               [Unpublished]
                               ____________

Before GRUENDER, BOWMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.
       Elisardo Meza directly appeals the within-Guidelines-range sentence the
district court1 imposed after he pled guilty to a drug offense pursuant to a plea
agreement that contained an appeal waiver. His counsel filed a brief under Anders
v. California, 386 U.S. 738 (1967), suggesting that the sentence is unreasonable, but
acknowledging the appeal waiver. Meza filed a supplemental brief asserting that
counsel was ineffective, that the district court failed to adequately explain its
sentencing decision, and that the court erred by not recommending him for the
Residential Drug Abuse Program.

       We decline, at this time, to consider ineffective-assistance issues. See United
States v. Hernandez, 281 F.3d 746, 749 (8th Cir. 2002) (noting that, in general, an
ineffective-assistance claim is not cognizable on direct appeal and that such a claim
is properly raised in a 28 U.S.C. § 2255 action). As to the remaining issues, we
enforce the appeal waiver. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (stating that this court reviews de novo the validity and applicability of an
appeal waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc) (stating that an appeal waiver will be enforced if the appeal falls within the
scope of the waiver, the defendant knowingly and voluntarily entered into the plea
agreement and the waiver, and enforcing the waiver would not result in a miscarriage
of justice). To the extent that the appeal waiver does not cover Meza’s argument
about his placement in the Residential Drug Abuse Program, we find that the district
court did not commit reversible error by declining to recommend him for it. Cf. Tapia
v. United States, 564 U.S. 319, 331 (2011) (explaining that, although the “sentencing
court can recommend” the Residential Drug Abuse Program, the “decisionmaking
authority rests with the [Bureau of Prisons]”).




      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.

                                         -2-
      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, we dismiss this appeal, and grant counsel leave to
withdraw.
                      ______________________________




                                       -3-